Exhibit 10.6

 

EXECUTION VERSION

 

CONSENT TO SWAP AGREEMENT TERMINATION FORBEARANCE

 

This CONSENT TO SWAP AGREEMENT TERMINATION FORBEARANCE, dated as of July 1, 2019
(this “Agreement”), is made by and among Weatherford International Ltd., an
exempted company duly formed and existing under the laws of Bermuda
(“WIL-Bermuda”), and each of the undersigned swap agreement counterparties (the
“Consenting Swap Counterparties”). Capitalized terms used herein but not defined
herein shall have the meanings ascribed to them in the Subject Swap Agreements
or DIP Credit Agreement referenced below.

 

PRELIMINARY STATEMENTS

 

A.                                    Reference is made to that certain 364-day
revolving credit agreement dated as of August 16, 2018, among, inter alios,
WIL-Bermuda, the other borrowers party thereto, Weatherford International plc, a
public limited company duly formed and existing under the laws of Ireland
(“WIL-Ireland”), the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and Morgan Stanley Senior Funding, Inc., as collateral
agent, as amended, amended and restated or otherwise modified from time to time
prior to the date hereof, and to that certain term loan agreement dated as of
May 4, 2016, among, inter alios, WIL-Bermuda, WIL-Ireland, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent, as amended,
amended and restated or otherwise modified from time to time prior to the date
hereof (collectively, the “Prepetition Secured Facilities”).

 

B.                                    WIL-Bermuda, WIL-Ireland and Weatherford
International, LLC, a Delaware limited liability company (“WIL-Delaware”, and
together with WIL-Bermuda and WIL-Ireland, the “Borrowers”) and certain lenders
have entered into that certain Commitment Letter (the “Commitment Letter”) to
enter into that certain Senior Secured Superpriority Debtor-in-Possession Credit
Agreement, dated as of July 1, 2019, among WIL-Bermuda, WIL-Ireland and
WIL-Delaware, as revolving credit borrowers and as debtors and
debtors-in-possession under Chapter 11 of the Bankruptcy Code, WIL-Bermuda, as
Term Loan Borrower and as a debtor and debtor-in-possession under Chapter 11 of
the Bankruptcy Code, the lenders party thereto, Citibank, N.A., as issuing bank,
and as administrative agents, and as collateral agent (the “DIP Credit
Agreement”).

 

C.                                    The Borrowers are party to the
Restructuring Support Agreement, dated as of May 10, 2019 (as amended, modified
and/or supplemented from time to time, the “RSA”), pursuant to which the
Borrowers may commence cases (the “Chapter 11 Cases”) under Title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of Texas (the “Bankruptcy Court”) to restructure
certain of their outstanding debt and other obligations in accordance with the
terms and conditions set forth therein (such a restructuring, the
“Restructuring,” and the date on which such Restructuring commences by filing
voluntary petitions for relief under the Bankruptcy Code and any and all other
documents necessary to commence the Chapter 11 Cases, the “Petition Date”).

 

D.                                    The Borrowers anticipate commencing the
Chapter 11 Cases on or before July 1, 2019.

 

--------------------------------------------------------------------------------



 

E.                                     WIL-Bermuda has requested that the
Consenting Swap Counterparties party to any swap agreement with WIL-Bermuda set
forth on Schedule 1 hereto (each such swap agreement, together with any
transactions thereunder, the “Subject Swap Agreements”), refrain from exercising
any right to declare an Early Termination Date (as defined in the Subject Swap
Agreements) pursuant to a “Termination Event” or “Additional Termination Event”
(each as defined in the Subject Swap Agreements) as set forth in Section 5(b) of
the Subject Swap Agreements, or any “Event of Default” (as defined in the
Subject Swap Agreement) as set forth in Section 5(a) of the Subject Swap
Agreements, in each case arising from the filing of the chapter 11 petitions,
until the occurrence of a Forbearance Termination Event (as defined below),
subject to the terms and conditions herein (the “Swap Agreement Termination
Forbearance”).

 

F.                                      Each Consenting Swap Counterparty party
hereto has agreed to the Swap Agreement Termination Forbearance, in each case
subject to the terms and conditions herein.

 

G.                                    In consideration of the premises and
agreements, provisions and covenants herein contained, the parties hereto hereby
agree as follows:

 

Section 1.                                           Forbearance.

 

(a)                                 Each Consenting Swap Counterparty signatory
hereto hereby agrees to the Swap Agreement Termination Forbearance until the
occurrence of a Forbearance Termination Event.

 

(b)                                 For purposes of this Agreement, “Forbearance
Termination Event” means the earliest to occur of:

 

i.                                          July 8, 2019;

 

ii.                                       The failure of WIL-Bermuda to amend or
amend and restate the respective Subject Swap Agreement with each Consenting
Swap Counterparty, in a form acceptable to the applicable Consenting Swap
Counterparty, within one (1) Business Day following the Effective Date, as
defined in the DIP Credit Agreement, pursuant to authorization by the Bankruptcy
Court under an order in form and substance acceptable to the Consenting Swap
Counterparties (the “Hedge Order”);

 

iii.                                    The failure of the Borrowers to file a
motion seeking approval of the Hedge Order within two (2) Business Days of the
Petition Date (the “Hedge Motion”);

 

iv.                                   The termination of the RSA or the
Commitment Letter;

 

v.                                      The entry of an order by the Bankruptcy
Court denying the relief sought in the Hedge Motion;

 

vi.                                   The date that is one (1) Business Day
after entry of the Interim Order, as defined in the DIP Credit Agreement; or

 

vii.                                The date that is five (5) Business Days
following the Petition Date, unless prior to such date the Bankruptcy Court
enters the Interim Order and the Hedge Order.

 

2

--------------------------------------------------------------------------------



 

(c)                                  [Reserved].

 

(d)                                 Forbearance Termination Event. WIL-Bermuda
acknowledges and agrees that, upon the occurrence of a Forbearance Termination
Event, the Consenting Swap Counterparties’ forbearance under Section 1(a) above
shall automatically cease and be of no further force or effect (without the need
for notice or any other action on the part of any Consenting Swap Counterparty)
and the forbearance granted thereunder shall no longer be effective. WIL-Bermuda
expressly acknowledges and agrees that, following the occurrence of any
Forbearance Termination Event, each of the Consenting Swap Counterparties,
subject to the terms of, and to the extent then permitted under the applicable
Subject Swap Agreement, may exercise all rights and remedies available under the
applicable Subject Swap Agreement to the extent any Event of Default (as defined
in any Subject Swap Agreement), Potential Event of Default (as defined in any
Subject Swap Agreement), or Termination Event (as defined in any Subject Swap
Agreement) has occurred (notwithstanding this Agreement).

 

Section 2.                                           Conditions to Forbearance
Effective Date. This Agreement shall not become effective until the date of
satisfaction or waiver of the following conditions (the “Forbearance Effective
Date”):

 

(a)                                 The execution of this Agreement by
WIL-Bermuda and the Consenting Swap Counterparties.

 

(b)                                 After giving effect to this Agreement, all
representations and warranties of the Borrowers contained herein shall be true
and correct in all material respects as of the Forbearance Effective Date
(except for those representations and warranties expressly relating to an
earlier date, in which case, such representations and warranties shall be true
and correct in all material respects on and as of such earlier date).

 

(c)                                  The Commitment Letter and the RSA shall be
in full force and effect.

 

Section 3.                                           [Reserved].

 

Section 4.                                           Representations and
Warranties; No Event of Default. WIL-Bermuda represents and warrants to each
Consenting Swap Counterparty signatory hereto that on and as of the Forbearance
Effective Date, after giving effect to this Agreement, (a) all of the
representations and warranties of WIL-Bermuda in each Subject Swap Agreement are
true and correct in all material respects, except to the extent such
representations and warranties expressly relate to (i) the Swap Agreement
Termination Forbearance or (ii) an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (b) there
exist no Other Violations (as defined below) and (c) neither the execution,
delivery or performance by WIL-Bermuda of this Agreement, nor compliance by it
with the terms and provisions hereof (i) will contravene in any material respect
any provision of any law, statute, rule or regulation or any order, writ,
injunction or decree of any court or Governmental Authority, (ii) will conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of WIL-Bermuda or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material

 

3

--------------------------------------------------------------------------------



 

agreement, contract or instrument, in each case to which WIL-Bermuda or any of
its Subsidiaries is a party or by which it or any its property or assets is
bound or to which it may be subject, or (iii) will violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent constitutional,
organizational and/or formation documents), as applicable, of WIL-Bermuda or any
of its Subsidiaries.

 

Section 5.                                           Reaffirmation. WIL-Bermuda
confirms and agrees that each Subject Swap Agreement to which WIL-Bermuda is a
party is, and the obligations of such Borrower contained in this Agreement and
the Subject Swap Agreement are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, in each case as
modified by this Agreement, and each of WIL-Bermuda, WIL-Delaware and
WIL-Ireland confirms and agrees that (i) each Subject Swap Agreement to which
WIL-Bermuda is a party is, and the obligations of WIL-Bermuda contained in the
Subject Swap Agreement are, and shall continue to be, secured (and guaranteed)
obligations under the Prepetition Secured Facilities and, (ii) subject to the
Bankruptcy Court’s entry of the Hedge Order and the order authorizing entry into
the DIP Credit Agreement, will be secured (and guaranteed) obligations under the
DIP Credit Agreement and related Loan Documents.

 

Section 6.                                           Entire Agreement. This
Agreement and any applicable Subject Swap Agreement between WIL-Bermuda and a
Consenting Swap Counterparty signatory hereto constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof
and supersede all other prior agreements and understandings, both written and
verbal, among the parties hereto with respect to the subject matter hereof.
Except as expressly set forth herein, this Agreement shall not by implication or
otherwise limit, impair, constitute a consent or waiver of, or otherwise affect
the rights and remedies of any party under, any Subject Swap Agreement nor
alter, modify, amend, or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in any Subject Swap Agreement all
of which are ratified and affirmed in all respects and shall continue in full
force and effect.

 

Section 7.                                           Limitation of Waivers. The
forbearance agreement contained herein, shall not be a consent, waiver or
agreement by the Consenting Swap Counterparties party to a Swap Agreement in
relation to any Defaults, Events of Default, “Potential Events of Default” (as
defined in the applicable Swap Agreement), or “Termination Events” (as defined
in the applicable Swap Agreement) or “Events of Default” (as defined in the
applicable Swap Agreement), as applicable, which may exist or which may occur in
the future under any Swap Agreement, or any future defaults of the same
provision subject to forbearance hereunder (collectively, “Other Violations”).
Similarly, nothing contained in this Agreement shall directly or indirectly in
any way whatsoever: (i) impair, prejudice or otherwise adversely affect the
Consenting Swap Counterparties’ party to a Swap Agreement right at any time to
exercise any right, privilege or remedy in connection with any Swap Agreement,
after a Forbearance Termination Event or with respect to any Other Violations,
as the case may be, (ii) amend or alter any provision of the Subject Swap
Agreements, or (iii) constitute any course of dealing or other basis for
altering any obligation of the Borrowers or any right, privilege or remedy of
the Consenting Swap Counterparties under the Swap Agreements. Nothing in this
letter shall be construed to be a consent by the Consenting Swap Counterparties
to any Other Violations or a waiver of the right to declare defaults and
exercise all termination rights and remedies after a Forbearance Termination
Event. Further, nothing herein, including the forbearance by any Consenting Swap
Counterparty of any of its rights under any

 

4

--------------------------------------------------------------------------------



 

Subject Swap Agreements in connection with the Swap Agreement Termination
Forbearance, shall be used as a basis by any Borrower to argue that, upon the
occurrence of a Forbearance Termination Event, any Consenting Swap Counterparty
has waived, modified, limited or otherwise released its rights under any of the
Bankruptcy Code’s “safe harbors” for financial contracts (including, without
limitation, 11 U.S.C. Sections 362(b)(6), (17), (27), 556, 560, and/or 561) in
connection with any Subject Swap Agreement, including any right to terminate any
Subject Swap Agreement on the basis of the commencement of the Chapter 11 Cases
or the exercise of remedies with respect thereto.

 

Section 8.                                           GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. SECTION 11.15 OF THE DIP CREDIT AGREEMENT IS HEREBY
INCORPORATED BY REFERENCE INTO THIS AGREEMENT MUTATIS MUTANDIS AND SHALL APPLY
HERETO.

 

Section 9.                                           Severability. In the event
any one or more of the provisions contained in this Agreement should be held
invalid, illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein, to the
full extent permitted by applicable law, shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal, or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal, or unenforceable
provisions.

 

Section 10.                                    Counterparts. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile transmission or other means of
electronic transmission (e.g., “pdf”) shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

[SIGNATURES BEGIN NEXT PAGE]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

BORROWERS:

WEATHERFORD INTERNATIONAL LTD.

 

 

 

By:

/s/ Christoph Bausch

 

 

Name:

Christoph Bausch

 

 

Title:

President and Chief Financial Officer

 

 

BORROWERS:

WEATHERFORD INTERNATIONAL PLC,

 

solely in respect of Section 5 (Reaffirmation) of this Agreement

 

 

 

By:

/s/ Christoph Bausch

 

 

Name:

Christoph Bausch

 

 

Title:

Executive Vice President and CFO

 

 

BORROWERS:

WEATHERFORD INTERNATIONAL LLC,

 

solely in respect of Section 5 (Reaffirmation) of this Agreement

 

 

 

By:

/s/ Christoph Bausch

 

 

Name:

Christoph Bausch

 

 

Title:

Authorized Governing Person

 

[Signature Pages to the Consent to Swap Agreement Termination Forbearance]

 

--------------------------------------------------------------------------------



 

SWAP COUNTERPARTY:

CITIBANK, N.A.,

 

as Swap Counterparty

 

 

 

By:

/s/ Candice Somerville

 

 

Name:

Candice Somerville

 

 

Title:

Authorized signatory

 

[Signature Pages to the Consent to Swap Agreement Termination Forbearance]

 

--------------------------------------------------------------------------------



 

SWAP COUNTERPARTY:

DEUTSCHE BANK AG,

 

as Swap Counterparty

 

 

 

By:

/s/ Nivraan Joshi

 

 

Name:

Nivraan Joshi

 

 

Title:

Vice President

 

 

 

DEUTSCHE BANK AG,

 

as Swap Counterparty

 

 

 

By:

/s/ Rupesh Patel

 

 

Name:

Rupesh Patel

 

 

Title:

Vice President

 

[Signature Pages to the Consent to Swap Agreement Termination Forbearance]

 

--------------------------------------------------------------------------------



 

SWAP COUNTERPARTY:

ROYAL BANK OF CANADA,

 

as Swap Counterparty

 

 

 

By:

/s/ Chris DeCotiis

 

 

Name:

Chris DeCotiis

 

 

Title:

Vice-President

 

[Signature Pages to the Consent to Swap Agreement Termination Forbearance]

 

--------------------------------------------------------------------------------



 

Schedule 1

 

Subject Swap Agreement ISDAs

 

1.                                      1992 ISDA Master Agreement, dated as of
November 16, 2011, between Citibank, N.A. and Weatherford International Ltd.

 

2.                                      1992 ISDA Master Agreement, dated as of
August 18, 2011, between Deutsche Bank AG and Weatherford International Ltd.

 

3.                                      1992 ISDA Master Agreement, dated as of
July 8, 2016, between Royal Bank of Canada and Weatherford International Ltd.

 

[Schedule 1 to the Consent to Swap Agreement Termination Forbearance]

 

--------------------------------------------------------------------------------